 1 1

 P~

 3

 4                                                                       NOV - 8 2019
 5
 6

 7
8                                 UNITED STATES DISTRICT COURT
9 ~                              CENTRAL DISTRICT OF CALIFORNIA
io     UNITED STATES OF AMERICA,                   ) Case No.5: i~-CR-00038-i
ii                          Plaintiff,             )
12                          v.                     ) ORDER OF DETENTION AFTER
                                                     HEARING [Fed. R. Crim. P. 32.1(a)(6);~8
i3     ANTHONY GARCIA,                             ) U.S.C.§ 3143(a)]
i4                          Defendant.             )
i5
i6

i~            The defendant having been arrested in this District pursuant to a warrant issued.

i8     by the United States District Court for the Central District of California for alleged

19     violations of the terms and conditions of his/her supervised release; and

20            The Court having conducted a detention hearing pursuant to Federal Rule of

21     Criminal Procedure 32.~(a)(6) and 18 U.S.C. § 3i43(a), hereby finds the following:

22            A. (x) The defendant has not met his/her burden of establishing by clear and

23               convincing evidence that he/she is not likely to flee if released under i8 U.S.C.
24               § 3i42(b)or (c).

25            B. (x) The defendant has not met his/her burden of establishing by clear and

26               convincing evidence that he/she is not likely to pose a danger to the safety of

27

                                                    1
 i              any other person or the community if released under i8 U.S.C. § 3i42(b)or
 2              (c).

 3           These findings are based on: nature ofcurrent allegations; nature ofunderlying

4      offense; history ofsubstance abuse; previousfailures to appear; and an outstanding

 5     warrant suggest lack ofamenability to compliance with supervision.
6            IT THEREFORE IS ORDERED that the defendant be detained pending the final

 7 revocation proceedings.
8

9      Dated:
                                                     H ORABLE A UMN D.SPAETH
io                                                   United States Magistrate Judge
ii
12


~3 I
i4

i5
i6
i~
i8
i9
20
21

22

23
24
25
26

27
                                                ~~
